 In the Matter of EASY WASHING MACHINE CORPORATION, EMPLOYER-PETITIONERandINTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, CIO, LOCAL 321andUNITED ELECTRICAL, RADIOMACHINE WORKERS OF AMERICA, LOCAL 321CaseNo. 3-RM-47.-DecidedMarch30,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees of the Employer, butexcluding foremen, assistant foremen, United States Ordnance In-spectors, time study men, timekeepers, watchmen, guards, clerical and'Local 321 U. E. held a contractwhich has a 60-day automatic renewal provision andwhich will expire on June 22, 1950.At a meeting on November11, 1949, themembershipof the Local voted unanimously to sever its affiliationwith U. E. andto affiliate withI.U.E., C.I.O.Both I.U.E., C.I.O. throughitsnew local,and U.E. through its districtrepresentative,have notifiedthe Employerof their claim to represent its employees. Inaccordance with our decision inBostonMachineWorksCompany,89 NLRB 59, we'find that the existing contract is not a bar to the instant petition.89 NLRB No. 27.73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfidential employees, professional employees, and supervisors asdefined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the em-ployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the payroll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said payroll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex--cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposes ofcollective bargaining, by International Union of Electrical, Radio andMachine Workers, CIO, Local 321.1In the absence of a clear showing by the UE that its Local 321 is no longer in existence,the UE is omitted from the ballot because of the failure of its Local to comply with the filingrequirements in Section 9 (f), (g), and (h) of the Act. In the event that the Local effectscompliance with such requirements within 2 weeks from the date of this Direction, theRegional Director is instructed to accord the UE a place on the ballot in the electionhereinabove directed.